Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Applicant’s 8-19-21 election of the species “an antibody capable of displacing the
reference monoclonal antibody produced by the hybridoma cell line deposited under the
deposition number DSMACC2658 in a competitive ELISA” as recited in claim 4, without traverse, is acknowledged.

Applicant’s further election filed 9-16-21 of the species of antibody that specifically recognizes and binds a polypeptide fragment of human MASP-2 consisting of the CCP1, CCP2 and serine protease domains (aa 293 to 686 of SEQ ID NO:1), as recited in claim 1, also without traverse, is further acknowledged.

Claims 1-10 are pending and under examination as they read on the species of antibody that specifically recognizes and binds a polypeptide fragment of human MASP-2 consisting of the CCP1, CCP2 and serine protease domains (aa 293 to 686 of SEQ ID NO:1), as recited in claim 1, and further on “an antibody capable of displacing the reference monoclonal antibody produced by the hybridoma cell line deposited under the deposition number DSMACC2658 in a competitive ELISA” as recited in claim 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 refers to the antibody of claim 1 “…wherein the monoclonal antibody of antigen-binding fragment thereof is capable of inhibiting C4 deposition in full human serum."  (emphasis added).  

Claim 1 does not recite “monoclonal antibody” and thus it would be unclear to the skilled artisan what significance should be attached to the “monoclonal antibody” language in claim 10.  

Moreover, the instant specification does not define the meaning of “full human serum” and the meaning of this phrase would be ambiguous to one of ordinary skill in the art.

On the one hand, when this phrase is given its plain meaning it implies that the claimed antibody is capable of inhibiting C4 deposition either in vitro in an assay system where the liquid component of the assay is pure, non-diluted  human serum, or it implies that the testing is carried out in vivo in human blood.  

On the other hand, given the use of the phrase "full serum" in the instant specification, see especially Example 3 on page 40, the phrase “…wherein the monoclonal antibody of antigen-binding fragment thereof is capable of inhibiting C4 deposition in full human serum," could be interpreted to mean that   "full human serum" encompasses something less than pure, non-diluted human serum, but precisely how much less than pure, non-diluted human serum is encompassed in the breadth of the claimed “full human serum” would be unclear to the skilled artisan. 

These different interpretations encompass mutually exclusive embodiments, and the ambiguity as to what is and is not contained within the breadth of instant claims makes them indefinite.

monoclonal antibody of antigen-binding fragment thereof is capable of inhibiting C4 deposition in full human serum" will be given its broadest potential interpretation to encompass something less than pure, non-diluted human serum, but how much less than pure, non-diluted human serum would be unclear, up to and including pure, non-diluted human serum.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensenius et al. (WO0206460) in view of Rossi et al. (JBC, Vol. 276, No. 44, Issue of November 2, pp. 40880–40887, 2001) as evidenced by Rossi et al. (JBC, Vol. 273, No. 2, Issue of January 9, pp. 1232–1239, 1998), Schwaeble et al. (Immunobiol. (2002) 205, pp. 455–466), Stahl et al. (WO 00/35483), Petersen et al. (Journal of Immunological Methods 257, 2001. 107–116), Thiel et al. (Immunobiol. (2002) 205, pp. 446–454) and Singh (US 2003/0235582 A1) (all cited on an IDS).

Jensenius teaches the production of anti-MASP-2 antibodies by immunizing host animals, such as mice (see page 29, 3rd full paragraph), or in the alternative, Jensenius teaches the production of fully human anti-MASP-2 antibodies using transgenic animals (see page 32, 1st full paragraph).  Jensenius further teaches production of monoclonal, humanized anti-MASP-2 antibodies, anti-MASP-2 antibody fragments such as Fab fragments or single chain antibodies, and polyclonal antibodies (see page 29, 3rd - 4th full paragraphs).

st full paragraph on page 41, and claims 61 and 65).  Jensenius further teaches that the MASP-2 active site is responsible for C4 cleavage and deposition which is an important component of MASP-2 complement activating activity. (see ibid and pages 48-49).  Jensenius also teaches a quantitative assay for detecting deposition of C4 substrate added to MBL/MASP-2 complexes in the presence of diluted serum (e.g., see page 39 last paragraph – page 40 1st paragraph).

Jensenius differs from the claimed antibody or antigen-binding fragment thereof in not explicitly teaching an antibody or antigen-binding fragment thereof specifically recognizing and binding a polypeptide fragment of human MASP-2 consisting of the CCP1, CCP2 and serine protease domains (aa 293 to 686 of SEQ ID NO: 1) wherein the antibody or antigen-binding fragment thereof is capable of inhibiting C4 deposition, and in not explicitly teachings the antibody of claim 1 wherein said antibody is capable of displacing the reference monoclonal antibody produced by…ACC2658 in a competitive ELISA assay.

Rossi teaches a C-terminal fragment of MASP-2 comprising the CCP1, CCP2,  and serine protease domains (“CCP1/2-SP”) has biological properties – the ability to efficiently catalyze C4 cleavage and deposition and undergo autolytic activation – that the full length MASP-2 also has (see Discussion, left col., 1st paragraph – col. bridging paragraph).  

That said, one of ordinary skill in the art would understand from the teaching of Rossi that by analogy with the structurally similar classical pathway complement protein C1s, each of the sub-domains contained within the isolated “CCP1/2-SP” domain - CCP1, CCP2 and SP - is expected to play a role in the proteolytic activity and specificity of the MASP-2:

"MASP-1 and MASP-2 show a domain organization identical to that of C1r and C1s, the enzymatic components of the C1 complex of complement (14), with an N-terminal CUB module (15) followed by an epidermal growth factor-like module, a second CUB module, two contiguous CCP modules (16), and a C-terminal chymotrypsin-like serine protease By analogy with human C1s, it may be anticipated that the proteolytic activity and specificity of the MASPs is defined by the two CCP modules together with the serine protease domain (17), and that the latter forms a rigid association with the preceding, second CCP module (18).” 

“As previously observed for the full-length recombinant protease (27), the CCP1/2-SP fragment of MASP-1 was recovered in a partially (about 60%) activated form, suggesting that either autolytic activation or extrinsic proteolytic cleavage occurred during the synthesis process.  Similarly, in the case of MASP-2, the full-length species was also recovered in a partially activated form.  Interestingly, the short catalytic fragment CCP2-SP of MASP-2 was recovered in a fully proenzyme state, whereas the larger fragment CCP1/2-SP was secreted by the insect cells as a partially activated form, and underwent complete activation during the purification process.  These latter findings appear not consistent with an activation process mediated by an extrinsic protease, as access to the Arg444-Ile445 activation site of MASP-2 is not expected to be made easier in the larger CCP1/2-SP fragment than in the shorter CCP2-SP fragment.  On the other hand, this strikingly different behavior of the two fragments would be consistent with an autolytic activation mechanism of MASP-2 involving interaction between two molecules through their C-terminal catalytic region, if this process requires the first CCP module. This latter hypothesis appears plausible, in light of the observation that dimerization of the catalytic domains of the homologous protease C1r involves its first CCP module (44).”

“This work also provides the first analysis of the esterolytic activities and specificities of MASP-1 and MASP-2.  In keeping with the fact that MASP-2 and C1s specifically cleave the same protein substrates, they exhibit similar esterolytic activities on the various synthetic substrates tested in this study, which they cleave with comparable kcat and Km values.  However, as measured by the kcat/Km ratio, the efficiency of MASP-2 was found consistently lower than that of C1s, with the exception of the thioester Z-Gly-Arg-S-Bzl, which, because of a remarkably low Km value, is the best known substrate of MASP-2.  Thus, the shared ability of MASP-2 and C1s to cleave C4 and C2 likely arises On the other hand, the fact that MASP-2 has a much lower Km value for C4 is probably related to structural determinants located outside the active site area, very likely in the CCP modules, as previously demonstrated in the case of C1s (17).”

(see Rossi at page 40880 right col., 1st paragraph and at page 40886, left col., 2nd paragraph and page 40886-87 page bridging paragraph, respectively, emphasis added).

It is noted that the structural and functional similarities between C1s and MASP-2 described by Rossi were well recognized in the art prior to applicant’s date of invention as evidenced by the teachings of Schwaeble at page 457, 2nd paragraph - page 458 and at page 460, 1st paragraph.  

Given the reference teachings it would have been obvious to one of ordinary skill in the art to produce a murine, human, humanized or antigen-binding Fab or single chain fragment of an anti-MASP-2 antibody that specifically recognizes and binds an epitope within the C-terminal part of MASP-2 wherein said antibody is capable of inhibiting C4 deposition in vivo by identifying one or more antibodies capable of binding an epitope within a polypeptide fragment consisting of the CCP1-CCP2-SP domains of MASP-2.  

One of ordinary skill in the art would have been motivated to make such antibodies and antibody fragments thereof that can inhibit C4 deposition in vivo given the teachings of Jensenius that inhibition of MASP-2 activity is useful for regulation of inflammation and adverse effects caused by activity of the MBLectin pathway (see ibid), a teaching consistent with the knowledge in the art as evidenced by Stahl, see, e.g., Abstract and pages 10-11 as well as at page 14, 2nd paragraph.  

One of ordinary skill in the art would have had a reasonable expectation of success in generating murine, human, humanized or antigen-binding Fab or single chain fragments of an anti-MASP-2 antibody which are capable of binding an epitope within a polypeptide fragment consisting of the CCP1-CCP2-SP domains of MASP-2 wherein said antibody is capable of inhibiting C4 

Moreover, it further would have been obvious to one of ordinary skill in the art to screen for and isolate polyclonal anti-MASP-2 antibodies having optimal abilities to inhibit C4 deposition.

Given that polyclonal antibodies bind throughout the length of their immunizing antigen, the polyclonal antibodies produced according to the teachings of Jensenius in view of Rossi as evidenced by Rossi, Schwaeble, Stahl, Peterson, Thiel and Singh will be inherently “capable of displacing one or more reference antibodies in a competitive ELISA assay,” wherein the one or more reference antibody is “the monoclonal antibody produced by the hybridoma…ACC2658.”

Since the Office does not have a laboratory to test the polyclonal antibodies and determine if
they are “capable of displacing one or more reference antibodies in a competitive ELISA assay,” wherein the one or more reference antibody is “the monoclonal antibody produced by the hybridoma…ACC2658,” it is applicant’s burden to show that the reference antibodies are not competitive with the claimed antibodies. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

Applicant is reminded that as stated in MPEP § 2112.01, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced
by identical or substantially identical processes, a prima facie case of either anticipation or
obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). "When the PTO shows a sound basis for believing that the products of the
applicant and the prior art are the same, the applicant has the burden of showing that they are
not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

In conclusion, given the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at .

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jensenius et al. (WO0206460) in view of Rossi et al. (JBC, Vol. 276, No. 44, Issue of November 2, pp. 40880–40887, 2001) as evidenced by Rossi et al. (JBC, Vol. 273, No. 2, Issue of January 9, pp. 1232–1239, 1998), Schwaeble et al. (Immunobiol. (2002) 205, pp. 455–466), Stahl et al. (WO 00/35483), Petersen et al. (Journal of Immunological Methods 257, 2001. 107–116), Thiel et al. (Immunobiol. (2002) 205, pp. 446–454) and Singh (US 2003/0235582 A1) as applied to claims 1 and 4-10 above, and further in view of Rossi et al. (International Immunopharmacology 318 (2002) 1219–1250, Abstract 77)(all cited on an IDS).

The teachings of Jensenius in view of Rossi 2001 as evidenced by Rossi 1998, Schwaeble, Stahl, Petersen, Thiel and Singh as applied to claims 1 and 4-10 are set forth above.

However, these references do not explicitly teach the production of an antibody that specifically recognizes and binds an epitope within a MASP-2 fragment that comprises aa 293-431 of SEQ ID NO: 1.

Rossi 2002 teaches “C1s and MASP-2 mediate proteolytic activity of C1 and MBL–MASP-2, the activation complexes of the classical and lectin pathways of complement, respectively. Both proteases share the same type of modular organisation and have the same protein
substrates, C4 and C2.”  Rossi further teaches chimeric C1s molecules containing the CCP1/CCP2 modules of MASP-2 and the serine protease domain of C1s are more efficient than wild-type C1s with respect to C4 cleavage, “…suggesting that both the CCP1/CCP2 moiety and the SP domain of MASP-2 contribute to its higher C4 cleavage efficiency.”

Notably, such a finding is consistent with the knowledge in the art of C1s cleavage of C4 which shows that at particular amino acid residue at the interface between the CCP1 and CCP2 modules of C1s is a key element of C4 recognition as described by Bally.

Given the structural and functional similarities between C1s and MASP-2 the teachings of Bally add to the teachings of Rossi in emphasizing the importance of the CCP1-CCP2 module of MASP-2 in C4 binding, and, in turn proteolytic cleavage of C4.

Moreover, given the combined reference teachings it would have been obvious to the ordinarily skilled artisan that an antibody which specifically recognizes the CCP1-CCP2 module of MASP-2 could be used to inhibit MASP-2 catalyzed C4 deposition.  One reason the skilled artisan may have been motivated to produce an antibody which specifically recognizes the CCP1-CCP2 module of MASP-2 is because such an antibody potentially has the ability to inhibit MASP-2 catalysis via two distinct mechanisms (i) by inhibiting C4 binding and (ii) by blocking conversion of MASP-2 from the proenzyme to the active enzyme by inhibiting cleavage of the cleavage of the peptide bond between the residues Arg and Ile located between the second CCP domain and the serine protease domain as described by Jensenius at page 45-47 bridging paragraph.

In conclusion, given the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  



In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, the claims are drawn to a biomolecule described only by its functional characteristic, such as an antibody, or an antigen-binding fragment thereof, described by its ability to specifically recognize and bind a polypeptide fragment of human MASP-2-consisting of the CCP1, CCP2 and serine protease domains (aa 293 to 686 of SEQ ID NO: 1) wherein the 

In the instant case, the specification does not disclose representative members of the genus of antibodies encompassed by the instant claims.  Rather, Fig. 6 of the instant specification shows four antibodies “029” (which is the DSMACC2657 antibody); “035” (which is the DSMACC2660 antibody); “046” (which is the DSMACC2658 antibody); and “048” (which is the DSMACC2659 antibody) all bind the MASP-2 B-chain (the serine protease domain) but do not bind the MASP-2 A-chain, i.e., none of these four antibodies bind within the CCP1 and/or CCP2 domains (see Fig. 1).  Moreover, as shown in Fig. 7 the NimoAb101 antibody which competes with Ab029 and Ab035 for binding to masp-2 does not compete with the DSMACC2660 = Ab046 antibody for binding to masp-2.



Furthermore, the amino acid sequence(s) that comprise the epitope to which the 029, 035, 046, 048 and NimoAb101 antibodies bind is/are not disclosed, and even if they were, the skilled artisan would have no idea what structure(s) an antibody must have to specifically recognize and bind a polypeptide fragment of human MASP-2-consisting of the CCP1, CCP2 and serine protease domains (aa 293 to 686 of SEQ ID NO: 1) wherein the antibody, or antigen binding fragment thereof, is capable of inhibiting 10MASP-2 catalyzed C4 deposition (claim 1); or the antibody of claim 1 that specifically recognizes and bind an epitope within a MASP-2 fragment that comprises aa 293 to 431 of SEQ ID NO: 1 (claim 2); or the antibody of claim 1 that specifically recognizes and binds an epitope within a MASP-2 fragment that comprises aa 293 to 362 of SEQ ID NO: 1 (claim 3); or to specifically recognize and bind a polypeptide fragment of human MASP-2 consisting of the CCP1, 5CCP2 and serine protease domains (aa 293 to 686 of SEQ ID 1), wherein said antibody or antigen binding fragment thereof is capable of displacing the reference monoclonal antibody produced by the hybridoma cell line deposited under deposit number DSMACC2658 in a competitive ELISA assay, and wherein the antibody, or antigen 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies that specifically recognize and bind a polypeptide fragment of human MASP-2-consisting of the CCP1, CCP2 and serine protease domains (aa 293 to 686 of SEQ ID NO: 1) wherein the antibody, or antigen binding fragment thereof, is capable of inhibiting 10MASP-2 catalyzed C4 deposition (claim 1); or the antibody of claim 1 that specifically recognizes and binds an epitope within a MASP-2 fragment that comprises aa 293 to 431 of SEQ ID NO: 1 (claim 2); or the antibody of claim 1 that specifically recognizes and binds an epitope within a MASP-2 fragment that comprises aa 293 to 362 of SEQ ID NO: 1 (claim 3); or the antibody of claim 1 that specifically recognizes and binds a polypeptide fragment of human MASP-2 consisting of the CCP1, 5CCP2 and serine protease domains (aa 293 to 686 of SEQ ID 1), wherein said antibody or antigen binding fragment thereof is capable of displacing the reference monoclonal antibody produced by the hybridoma cell line deposited under deposit number DSMACC2658 in a competitive ELISA assay, and wherein the antibody, or antigen binding fragment thereof, is capable of inhibiting 10MASP-2 catalyzed C4 deposition, without any known or disclosed correlation between that function and the structure of the sequence (claim 4).

A priori, the number of antibodies encompassed by the claims is very unpredictable.   It is possible a high frequency of antibodies generated against or selected for their ability to bind certain portions of the CCP1 and/or CCP2 domains of MASP-2 will have the claimed ability to inhibit MASP-2 catalyzed C4 deposition, or conversely, that few if any antibodies having the 
the ability to bind certain portions of the CCP1 and/or CCP2 domains of MASP-2 will possess the claimed ability to inhibit MASP-2 catalyzed C4 deposition.

The specification does not provide sufficient direction or guidance as to the particular structural elements necessary to put the skilled artisan in possession of the claimed genus of antibodies.

Another reason the instant specification does not put the skilled artisan in possession of the claimed genus of antibodies is because the skilled artisan knows the immune response to any given immunogen, and, in turn, the structure of an antibody produced during the immune response is a function of a number of unpredictable factors including, e.g., the precise structure of the immunizing antigen, the method of immunization, and the process of antibody variation, i.e., the immune response is very sensitive.  

For example, Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 37-47, cited on an IDS) teaches the process by which an antibody response occurs to an immunizing antigen and the method of immunization (see entire document).  Many steps in this process are dependent on APC, T-cell and B-cell recognition and processing of the immunizing antigen in ways which are well known in the art to be highly unpredictable and heavily influenced by the particular immunizing antigen and the specific immunization method (see, e.g., the teachings of Mach 7,728,114, cited on an IDS, at Example 5 for but one example).  

Again, as described above the number of antibodies having the functional features recited in the instant claims may be vast or they may be small; regardless what is certain is that the number of antibodies that would need to be screened to determine if one has obtained members of the claimed genera representative of their potential diversity is vast.

The principals laid out in Harlow (described above) are further illustrated in the teachings of Edwards et al. (J. Mol. Biol. (2003) 334, 103–118, cited herewith) which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document).  Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion 

Like Edwards, Lloyd et al. shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of structurally unique, biologically active scFvs against a variety of polypeptide targets (see Protein Engineering, Design & Selection vol. 22 no. 3 pp. 159–168, 2009, e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith).

As yet another example to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (British Journal of Haematology, 2018, 180, 808–820, Supp Figs S1-S4 and pages 1-5, cited herewith).  Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170-ANPS-173, wherein N171 is the key residue for binding.  By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170-ANPSEKNSP-178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).

Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170-ANPS-173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).

More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 

“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology.  We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop.  Also for m2, a signal decrease below the WT binding signal occurred within the 

(see ibid).

Moreover, while these antibodies bind within or nearby the rituximab 170-ANPS-173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.

Thus, even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs.

When the above is taken together it is evident that the teachings of the instant specification fail to provide sufficient direction or guidance to put the skilled artisan in possession of the antibodies required to practice the claimed method.  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).  

Finally, note that post-effective-filing-date evidence could be relied upon to show that a patent failed to disclose a representative number of species of a claimed genus, see Amgen Inc. v. Sanofi, 872 F.3d 1367, 1375, 124 USPQ2d 1354, 1359 (Fed. Cir. 2017)(MPEP § 2124).

No claims are allowed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644